Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-20-00162-CR

                                         IN RE Kevin DEBNAM

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: March 25, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator filed a pro se petition for writ of mandamus in which he asks this court to direct

the trial court to set aside its order denying his pro se motion for speedy trial and dismiss his

underlying cases. Relator also filed a motion for leave to file his petition for writ of mandamus.

           We deny as moot relator’s request to file a petition for writ of mandamus because leave is

not required to file a petition in an intermediate appellate court. See TEX. R. APP. P. 52.1; In re

Medina, 04-19-00041-CR, 2019 WL 360534, at *1 (Tex. App.—San Antonio Jan. 30, 2019, no

pet.). Relator is represented by trial counsel below; therefore, he is not entitled to hybrid

representation. Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). The absence of a

right to hybrid representation means relator’s pro se mandamus petition will be treated as


1
  This proceeding arises out of Cause Nos. 2019CR6484, 2019CR6485, 2019CR6494, & 2019CR6495, styled The
State of Texas v. Kevin Debnam, pending in the 187th Judicial District Court, Bexar County, Texas, the Honorable
Stephanie R. Boyd presiding.
                                                                                   04-20-00162-CR


presenting nothing for this court’s review. See id.; see also Gray v. Shipley, 877 S.W.2d 806, 806

(Tex. App.—Houston [1st Dist.] 1994, orig. proceeding). Accordingly, relator’s petition for writ

of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                 PER CURIAM

Do not publish




                                               -2-